Judgment (denominated an order), Supreme Court, Queens County (Stanley B. Katz, J.), entered on or about January 22, 1992, which, to the extent appealed from, granted the third-party plaintiff’s motion for summary judgment dismissing the answer of third-party defendant Security Mutual Insurance Co. and declared that third-party plaintiff Galaxy Bilingual Printing gave timely notice of the October 1, 1988 accident involving plaintiff Arquimides Talavera and that Security Mutual has a duty to defend Galaxy, affirmed for the reasons stated by the IAS Court, without costs. Concur—Carro, J. P., Rosenberger, Wallach, Kupferman and Williams, JJ.